Citation Nr: 1742964	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-44 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was remanded in July 2012 and March 2016 for further development.

The Board requested a travel board hearing in his November 2010 VA Form 9, Appeal to the Board.  The Veteran withdrew this request in a May 2012 statement.


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for two VA examinations scheduled in conjunction with a claim for an initial increased rating in excess of 30 percent for migraine headaches.

2.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The claim for an initial increased rating in excess of 30 percent for migraine headaches is denied as a matter of law. 38 C.F.R. § 3.655(b) (2016).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more.  Id.

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner.  The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

The Board shall consider the nature of the employment and the reason for any termination.  38  C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1 , 4.15 (2016); Van Hoose, 4 Vet. App. 361(1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

III. Analysis

a. Increased Rating for Migraine Headaches

The June 2010 rating decision originally granted service connection for headaches as 0 percent disabling, effective July 10, 2009.  An October 2010 rating decision partially granted an increased rating for headaches at 30 percent, effective July 10, 2009.  Since the October 2010 rating decision constitutes only a partial grant of the maximum possible benefit, the appeal continued.  See AB v Brown, 6 Vet. App. 35 (1993).

Pursuant to March 2016 Board remand directives, the RO scheduled a VA examination to determine the nature and severity of his service-connected migraine headaches, as an August 2014 VA examination report on the subject was deemed inadequate due to lacking sufficient specificity regarding the frequency, duration, and severity of prostrating attacks.

The record indicates the RO scheduled the Veteran for June 2016 and November 2016 examinations to determine the nature and severity of the Veteran's migraine headaches.  May 2016 and October 2016 VA Requests for Physical Examination.  The Veteran failed to report to these examinations.  June 2016 C&P Exam; January 2017 email correspondence.  The Veteran did not attempt to reschedule the examinations or provide good cause for failing to attend.  

When a Veteran fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Veteran was additionally notified via a January 2017 supplemental statement of the case (SSOC) of the regulatory provisions and implications concerning a failure to report to an examination scheduled in conjunction with an increased rating claim.  Neither the Veteran nor his representative have responded with good cause for failing to report, requested another examination, or argued lack of notice.

Under these circumstances, the Board finds that the Veteran failed to report for VA examination without good cause in connection with a claim for increase.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate in the development of his increased rating claim on two occasions.  See Wood v. Derwinski, 1 Vet. App. 406 (1991).  As such, the claim is denied as a matter of law.

b. TDIU

In a July 2012 remand, the Board found that the record raised the issue of entitlement to a TDIU and remanded the matter for further development.

The Veteran does not meet the minimum disability rating percentage threshold for consideration of schedular TDIU.  38 C.F.R. § 4.16(a).  The Veteran is currently service connected for migraines headaches (30 percent from July 10, 2009), low back pain (0 percent from June 15, 1976), and chronic neurodermatitis (0 percent from July 10, 2009).  The Veteran's combined evaluation is 30 percent.  Thus, the Veteran does not have a disability rated at least 60 percent, nor does he have at least one disability rated at least 40 percent with an additional disability that creates a combined evaluation of at least 70 percent.  

Nevertheless, when a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to a service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The record does not reflect that the Veteran was unemployable throughout the appeal period due to his service-connected disabilities.  The Veteran failed to submit a requested application for increased compensation based on unemployability.  July 2014 VCAA letter.  Based on the record, it appears the Veteran worked as a cable and satellite television technician prior to retiring in approximately 2008.  

An August 2014 VA examination report reflects the Veteran denied physical limitations due to his headaches, and that he was advised not to climb ladders or telephone poles due to occasional dizziness associated with migraines.  The examiner characterized the Veteran's frequency as "less frequent" and not productive of severe economic inadaptability.  While the Board previously deemed this examination report inadequate due to lack of sufficient specificity regarding frequency and duration of prostrating attacks, it remains a probative, clinical assessment of the Veteran's migraine disability and its impact as part of his greater disability picture given that the Veteran did not attend a subsequent examination. 

The August 2014 examiner examined the Veteran's back (diagnosed as lumbosacral strain) and found full range of motion of the thoracolumbar spine, no objective evidence of painful motion, and no limitations on the Veteran's ability to perform physical or sedentary work due to the Veteran's lumbar strain.

The August 2014 examiner found no limitations on the Veteran's ability to perform physical or sedentary work due to neurodermatitis.

A February 2010 VA examination report indicates the Veteran reported headaches of varying intensity two to three times a week for many years.  When asked about the effect of the headaches on his civilian occupation at the time, the Veteran stated that he never tried to miss work and worked in spite of the headaches.  This statement would suggest that the Veteran's headaches were not prostrating to the point of completely removing his ability to work.

A January 2010 Social Security Adminstration (SSA) decision, in consideration of back pain in addition to other non-service connected disorders, denied disability benefits based on a finding that the Veteran was not considered disabled under SSA rules.  While SSA decisions are not dispositive of any issues for VA purposes, these SSA findings do not serve as evidence weighing in favor of the Veteran's claim.

Remaining VA and private treatment records offer no evidence that would support a finding that the Veteran is unemployable due solely to his service-connected disabilities.  The record ultimately reflects the Veteran is capable of physical and sedentary employment, subject to limitations that are not outside the bounds of those adequately contemplated by schedular criteria.

In light of the foregoing, the Board finds the evidence to preponderate against a claim for a TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial increased rating in excess of 30 percent for migraine headaches is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


